Dykman, J.
There are two appeals from orders before us in this action,— one from an order denying a motion for leave to serve an amended answer, and one from an order denying a motion for leave to serve a supplemental answer. We think both motions should have been granted. Great liberality is allowed in pleading under our system of practice, and the defendant in this action should be allowed full opportunity to present every defense it may have to this action. The delay incident to the service of a new answer is of small consequence in comparison with the possible miscarriage of justice by reason of an insufficient answer. Both orders should be reversed, with $10 costs and disbursements, and the motions for leave to serve an amended or supplemental answer should be granted on payment of $10 costs to the defendant.